McCLENDON, J.,
concurring.
hBased on current jurisprudence regarding the effect of the 1983 amendments to the workers’ compensation statute and given the deference owed the Office of Workers’ Compensation with regard to credibility determinations, I cannot conclude that the Office of Workers’ Compensation committed manifest error in finding that Barber Brothers met its burden of proof to show that Mr. Morgan is no longer permanently and totally disabled. Therefore, I respectfully concur with the result reached by the majority.